Case 1:21-cr-00498-CJN Document 6 Filed 07/30/21 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 25, 2021

UNITED STATES OF AMERICA
V.
ANDREW QUENTIN TAAKE,

Defendant.

CRIMINAL NO.
MAGISTRATE NO. 21-MJ-534

VIOLATIONS:

18 U.S.C. § 231(a)(3)

(Civil Disorder)

18 U.S.C. §§ 1512(c)(2), 2

(Obstruction of an Official Proceeding)
18 U.S.C. §§ 111(a)(1) and (b)
(Assaulting, Resisting, or Impeding
Certain Officers Using a Dangerous
Weapon)

18 U.S.C. §§ 1752(a)(1) and (b)(1)(A)
(Entering and Remaining in a Restricted
Building or Grounds with a Deadly or
Dangerous Weapon)

18 U.S.C. §§ 1752(a)(2) and (b)(1)(A)
(Disorderly and Disruptive Conduct in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

18 U.S.C. §§ 1752(a)(4) and (b)(1)(A)
(Engaging in Physical Violence in a
Restricted Building or Grounds with a
Deadly or Dangerous Weapon)

40 U.S.C. § 5104(e)(2)(D)

(Disorderly Conduct in a Capitol Building)
40 U.S.C. § 5104(e)(2))

(Impeding Passage Through the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(F)

(Act of Physical Violence in the Capitol
Grounds or Buildings)

40 U.S.C. § 5104(e)(2)(G)

(Parading, Demonstrating, or Picketing in
a Capitol Building)
Case 1:21-cr-00498-CJN Document 6 Filed 07/30/21 Page 2 of 6

INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, committed and attempted to commit an act to obstruct, impede, and interfere with a law
enforcement officer lawfully engaged in the lawful performance of his/her official duties incident
to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.
(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))
COUNT TWO
On or about January 6, 2021, within the District of Columbia and elsewhere, ANDREW
QUENTIN TAAKE, attempted to, and did, corruptly obstruct, influence, and impede an official
proceeding, that is, a proceeding before Congress, specifically, Congress’s certification of the
Electoral College vote as set out in the Twelfth Amendment of the Constitution of the United
States and 3 U.S.C. §§ 15-18.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, using a deadly and dangerous weapon, that is, a chemical irritant spray, did forcibly
assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of the
United States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, that is, an officer from

the Metropolitan Police Department, while such officer or employee was engaged in or on account

nm
Case 1:21-cr-00498-CJN Document 6 Filed 07/30/21 Page 3 of 6

of the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, using a deadly and dangerous weapon, that is, a metal whip-like weapon, did forcibly
assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee of the
United States, and of any branch of the United States Government (including any member of the
uniformed services), and any person assisting such an officer and employee, that is, an officer from
the Metropolitan Police Department, while such officer or employee was engaged in or on account
of the performance of official duties, and where the acts in violation of this section involve physical
contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers Using a Dangerous Weapon, in
violation of Title 18, United States Code, Sections 111(a)(1) and (b))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, did knowingly enter and remain in a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, without lawful authority to
do so, and, during and in relation to the offense, did use and carry deadly and dangerous weapons,
that is, chemical irritant spray and a metal whip-like weapon.

(Entering and Remaining in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon, in violation of Title 18, United States Code, Sections 1752(a)(1)
and (b)(1)(A))
Case 1:21-cr-00498-CJN Document 6 Filed 07/30/21 Page 4 of 6

COUNT SIX

On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, while using and carrying deadly and dangerous weapons, that is, chemical irritant spray
and a metal whip-like weapon, did knowingly, and with intent to impede and disrupt the orderly
conduct of Government business and official functions, engage in disorderly and disruptive
conduct in and within such proximity to, a restricted building and grounds, that is, any posted,
cordoned-off, and otherwise restricted area within the United States Capitol and its grounds, where
the Vice President and Vice President-elect were temporarily visiting, when and so that such
conduct did in fact impede and disrupt the orderly conduct of Government business and official
functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds with a

Deadly or Dangerous Weapon, in violation of Title 18, United States Code, Sections

1752(a)(2) and (b)(1)(A))

COUNT SEVEN

On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, while using and carrying deadly and dangerous weapons, that is, chemical irritant spray
and a metal whip-like weapon, did knowingly, engage in any act of physical violence against any
person and property in a restricted building and grounds, that is, any posted, cordoned-off, and
otherwise restricted area within the United States Capitol and its grounds, where the Vice President
and Vice President-elect were temporarily visiting.

(Engaging in Physical Violence in a Restricted Building or Grounds with a Deadly or

Dangerous Weapon, in violation of Title 18, United States Code, Sections 1752(a)(4) and
(b)C1)(A))
Case 1:21-cr-00498-CJN Document6 Filed 07/30/21 Page 5 of 6

COUNT EIGHT
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, willfully and knowingly engaged in disorderly and disruptive conduct within the United
States Capitol Grounds and in any of the Capitol Buildings with the intent to impede, disrupt, and
disturb the orderly conduct of a session of Congress and either House of Congress, and the orderly
conduct in that building of a hearing before or any deliberation of, a committee of Congress or
either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT NINE
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, willfully and knowingly obstructed, and impeded passage through and within, the United
States Capitol Grounds and any of the Capitol Buildings.

(Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(E))

COUNT TEN
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, willfully and knowingly engaged in an act of physical violence within the United States
Capitol Grounds and any of the Capitol Buildings.

(Act of Physical Violence in the Capitol Grounds or Buildings, in violation of Title 40,
United States Code, Section 5104(e)(2)(F))
Case 1:21-cr-00498-CJN Document 6 Filed 07/30/21 Page 6 of 6

COUNT ELEVEN
On or about January 6, 2021, within the District of Columbia, ANDREW QUENTIN
TAAKE, willfully and knowingly paraded, demonstrated, and picketed in any United States
Capitol Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.

Soak Gm
Attorney 6f the United $tates in

and for the District of Columbia.
